        Case 1:19-cv-07478-MKV Document 42 Filed 10/23/20 Page 1 of 2
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC #:
                                                                   DATE FILED: 10/23/2020




                                                                            Richard A. Levin
                                                                   Assistant General Counsel
                                                                             Law Department
                                                                          October 22, 2020


VIA ECF


Hon. Mary Kay Vyskocil
United States District Judge
Daniel Patrick Moynihan Federal Courthouse
500 Pearl Street
New York, NY 10007-1312

              Re:   Emily Penzo v. Consolidated Edison Company of New York, Inc.
                    SDNY Dkt. No. 19-cv-7478 (MKV)(KHP)

Your Honor:

        We represent Defendant in the above-referenced matter pending before your
Honor, and submit this latter jointly with counsel for Plaintiff to request that the post-
discovery conference scheduled before your Honor for November 20 be adjourned. This
is the second request for an adjournment. On September 25, the Court agreed to the
parties’ joint request to adjourn the conference, which had originally been scheduled for
October 13.

       The parties have been actively taking depositions, including approximately a
dozen depositions since September 1. On October 21 we spoke with Magistrate Judge
Parker with regard to a settlement conference, which the parties both believe has a
reasonable prospect of resolving the litigation. Unfortunately, Judge Parker’s docket is
very full, and the earliest settlement conference we could get is the afternoon of
November 12. If we proceed with a post-discovery conference before Your Honor on
November 20, per your rules we would have to present a report to you by September 13
– the day after the settlement conference – which would have to include proposed Rule
56.1 statements. The parties genuinely believe that preparation for a November 20
post-discovery conference with Your Honor would adversely affect the prospects of
settlement at the November 12 settlement conference with Judge Parker, and,
therefore, we respectfully request that the post-discovery conference be adjourned for
one month.
        Case 1:19-cv-07478-MKV Document 42 Filed 10/23/20 Page 2 of 2




      We appreciate the Court’s consideration in this regard.

                                        Sincerely,



                                        /s/ Richard A. Levin

Cc: Laine A. Armstrong (via email and ECF)




 The parties' request to adjourn the post-discovery conference in
 GRANTED. The post-discovery conference scheduled for November
 20, 2020, at 11:00 AM is HEREBY ADJOURNED to December 14,
 2020, at 11:00 AM.

 SO ORDERED.

         10/23/2020
